vardoenu sue cis vo hog_gi-06 internal_revenue_service department of the treasury washington dc person to contact telephone number re refer tgp cle tf date date legend company a subsidiary plan x dear this is in response to a request for a private_letter_ruling dated date as supplemented by a letter dated date submitted on your behalf by your authorized representative concerning the applicability of sec_409 of the internal_revenue_code to an employee_stock_ownership_plan your authorized representative submitted the following facts and representations in support of the request company a is a member of a controlled_group_of_corporations as defined in sec_414 c and m of the internal_revenue_code code the controlled_group consists of company a and its united_states subsidiaries including subsidiary in company a reorganized its corporate structure in order to integrate one of its corporate acquisitions and to provide more flexibility in structuring its business operations as part of the restructuring company a intends to form a new limited_liability corporation llc subsidiary a wholly-owned subsidiary of company a will be the sole member of the llc the llc will not make an election under sec_301_7701-3 of the treasury regulations to be taxed as a corporation therefore under sec_301 b gii of the regulations the llc will be treated as a disregarded_entity page company a currently maintains plan x for the benefit of its employees and the employees of its subsidiaries the portion of plan x that is attributable to deferred_compensation contributions and regular contributions as those terms are defined in plan x is a profit sharing plan effective date the portion of plan x attributable to company contributions as defined in plan x was designed to be invested primarily in company a common_stock which is readily_tradable on an established_securities_market within the meaning of code sec_409 plan x constitutes an employee_stock_ownership_plan within the meaning of code sec_4975 and is qualified under code sec_401 a based on the above facts and representations your authorized representative has requested the following rulings employees of the llc a disregarded_entity solely owned by a member of company a’s controlled_group will be treated as part of company a’s controlled_group for purposes of code sec_1563 as it relates to sec_409 the common_stock of company a will not fail to satisfy the definition of employer_securities as that term is defined under code sec_409 with respect to employees of the llc two other requested rulings were addressed in a separate letter_ruling code sec_4975 provides in pertinent part that an employee_stock_ownership_plan must be designed to invest primarily in qualifying employer_securities which is defined in sec_4975 as any employer_security within the meaning of sec_409 code sec_409 defines the term employer_securities as common_stock issued by the employer or by a corporation that is a member of the same controlled_group which is readily_tradable on an established_securities_market code sec_409 states that for purposes of this subsection the term controlled_group_of_corporations has the meaning given to such term by sec_1563 determined without regard to subsections a and e c of sec_1563 pertaining to certain insurance_companies and constructive_ownership respectively the definition of a controlled_group is found in code sec_1563 sec_1563 defines two basic types of controlled corporate groups the parent-subsidiary_controlled_group and the brother-sister_controlled_group a parent-subsidiary_controlled_group exists when one or more chains of corporations are connected through stock ownership with a common parent_corporation if stock possessing at least percent of the voting power or value of the stock of each corporation in the group other page than the parent is owned by one or more corporations in the group and the common parent owns stock possessing at least percent of the voting power or value of the stock of one of the other corporations in the group not counting stock owned directly by other members of the group code sec_1563 a brother-sister_controlled_group exists if two ownership tests are met first the same five or fewer persons must own more than percent of the voting_stock or value of shares of two or more corporations considering a particular person's stock only to the extent that it is owned identically with regard to each corporation second the same five or fewer individuals must own at least percent of the voting_stock or value of shares of each corporation considering a particular person's stock on y if that person owns stock in each member of the controlled_group code sec_1563 subsidiary a wholly-owned subsidiary of company a is the sole member of the llc the luc will not make an election under sec_301 a of the regulations to be taxed as a corporation instead it will be classified by default under sec_301 -7701-3 b ii as a disregarded_entity for federal_income_tax purposes under sec_301_7701-2 the llc wilt be regarded as a division of subsidiary with the llc’s assets and habilities attributed to subsidiary therefore as the llc has no existence independent of subsidiary for federal_income_tax purposes it cannot be considered a member of company a’s controlled_group however as the llc’s assets and liabilities are attributed to subsidiary and subsidiary company a’s controlled_group employees of the llc should be treated as if they were employed by subsidiary for purposes of sec_1563 is a member of as previously stated subsidiary is a member of company a’s controlled_group accordingly with respect to your first requested ruling we conclude that employees of the llc a disregarded_entity solely owned by a member of company a’s controlled_group will be treated as part of company a’s controlled_group for purposes of code sec_1563 as it relates to sec_409 with respect to your second requested ruling code sec_409 as previously stated defines the term employer_securities as common_stock issued by the employer or by a corporation which is a member of the same controlled_group which is readily_tradable on an established_securities_market sec_409 generally states that the term controlled_group_of_corporations has the meaning given to such term by sec_1563 we have ruled above that the employees of the llc will be treated as part of company a’s controlled_group for purposes of sec_1563 accordingly with respect to your second requested ruling we conclude that the common_stock of company a will not fail to satisfy the definition of employer_securities as that term is defined under code sec_409 with respect to the employees of the llc page this ruling letter is based on the assumption that plan x continues to be otherwise qualified under code sec_401 and sec_4975 at all relevant times this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent copies of this ruling letter have been sent to your authorized representatives in accordance with a power_of_attorney on file with this office sincerely yours fife frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice deleted copy of ruling letter xf
